 



EXHIBIT 10.1

TERMINATION AGREEMENT

     This Termination Agreement (“Agreement”) is made and entered into as of the
31st day of March, 2005 (“Effective Date”), by and between AESP, Inc., f/k/a
Advanced Electronic Support Products, Inc. (“AESP”), a Florida corporation, and
Slav Stein (“Stein”).

     WHEREAS, AESP and Stein are parties to that certain Employment Agreement,
dated February 19, 1997 (“Employment Agreement”); and

     WHEREAS, AESP and Stein have agreed that the Employment Agreement shall be
terminated effective as of the Effective Date; and

     WHEREAS, notwithstanding the termination of the Employment Agreement, Stein
shall continue as an at-will employee of AESP following the Effective Date.

     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:



1.   The Employment Agreement is hereby terminated, effective as of the
Effective Date. As of such date, the parties hereby release each other from any
and all obligations under the Employment Agreement.



2.   Notwithstanding the termination of the Employment Agreement pursuant to
this Agreement, following the Effective Date Stein shall continue to serve as an
at-will employee of AESP. In that regard, and subject to such future
determinations with respect to Stein’s compensation as may be made by the Board
of Directors of AESP, Stein shall continue to earn his current annual base
salary of $198,000 per annum, shall continue to receive an automobile allowance
of $500 per month and shall continue to participate in the benefit plans of the
Company in which he currently participates. Further, notwithstanding the
termination of the Employment Agreement, Stein shall continue to hold the
Company stock options that he currently holds, all in accordance with the terms
of the agreements with respect to such options.



3.   Notwithstanding the termination of the Employment Agreement pursuant to
this Agreement, following the Effective Date, AESP shall continue to indemnify
Stein with respect to his actions as an officer and director of AESP to the
fullest extent provided by law, as more particularly set forth in AESP’s
articles of incorporation and by-laws.



4.   This Agreement contains the entire understanding of the parties in respect
of its subject matter and supersedes all prior agreements and understandings
(oral or written) between or among the parties with respect to such subject
matter.



5.   The rights and obligations of this Agreement shall bind and inure to the
benefit of the parties and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

                  /s/ Slav Stein       Slav Stein           

            AESP, INC., a Florida corporation
      BY: /s/ John F. Wilkens       Name (print): John F. Wilkens
      Title:   Chief Financial Officer   

 